Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20100019217).


    PNG
    media_image1.png
    412
    565
    media_image1.png
    Greyscale

Regarding claim 1, Kim teaches an integrated circuit structure, comprising: 
a bottom electrode (142); a conductive line (WL00) above the bottom electrode along a first direction above a substrate (fig. 3B: 110); and a memory element (152) coupled between the bottom electrode and the conductive line, the memory element comprising a phase change material layer (par. 51 and 52) that is self-aligned with the conductive line (see figure above). 
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of eneadvor.

Regarding claim 3, Kim teaches an integrated circuit structure of claim 1, wherein the memory element and the bottom electrode comprise a self-aligned embedded PCM memory cell (see fig. 3A-3D). 
Regarding claim 4, Kim teaches an integrated circuit structure of claim 1, wherein the self-aligned embedded PCM memory cell is implemented as a cross-point memory array (see fig. 3A-3D). 
Regarding claim 5, Kim teaches an integrated circuit structure of claim 1, wherein the phase change material layer has substantially a same length along the first direction as the conductive line (see fig. 3A-3D). 
Regarding claim 6, Kim teaches an integrated circuit structure of claim 5, wherein the phase change material layer is shared with one or more adjacent PCM memory cells (see fig. 3A-3D). 
Regarding claim 7, Kim teaches an integrated circuit structure of claim 1, wherein the bottom electrode comprises a fin (see fig. 3A-3D). 
Regarding claim 8, Kim teaches an integrated circuit structure of claim 1, wherein a width of the bottom electrode fin is oriented along a second direction orthogonal to the 
Regarding claim 9, Kim teaches an integrated circuit structure of claim 1, wherein the bottom electrode is coupled to a transistor (par. 31-35). 
Regarding claim 10, Kim teaches an integrated circuit structure of claim 1, wherein the bottom electrode is coupled to a second conductive line (BL) below the bottom electrode along a second direction orthogonal to the first direction (see fig. 3A-3D). 
Regarding claim 11, Kim teaches an integrated circuit structure of claim 1, wherein the memory element is composed of material selected from the group consisting of germanium, antimony, and tellurium (par. 52). 
Regarding claim 12, Kim teaches an integrated circuit structure of claim 1, wherein the bottom electrode is composed of a material selected from the group consisting of tungsten nitride, tantalum, titanium nitride, and titanium aluminum nitride (par. 50). 

Claims 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20100019217).

    PNG
    media_image1.png
    412
    565
    media_image1.png
    Greyscale

Regarding claim 13, Kim teaches an integrated circuit structure, comprising: a plurality of first conductive lines along a first direction above a substrate; a plurality of phase change memory cells on individual ones of the first plurality of conductive lines, each one of the plurality of phase change memory cells having a bottom electrode coupled to a memory element, the memory element comprising a phase change material layer that is self-aligned with the conductive line; and a plurality of second conductive lines along a second direction orthogonal to the first direction above the substrate and coupled to the bottom electrodes (see figure above as well as rejection for claims 1-12). 
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these 
Regarding claim 14, Kim teaches an integrated circuit structure of claim 13, wherein the phase change material layer has substantially a same shape and dimensions as the conductive line (see figure above as well as rejection for claims 1-12). 
Regarding claim 15, Kim teaches an integrated circuit structure of claim 13, wherein the memory element and the bottom electrode comprise a self-aligned embedded PCM memory cell (see figure above as well as rejection for claims 1-12). 
Regarding claim 16, Kim teaches an integrated circuit structure of claim 13, wherein the integrated circuit structure comprises a cross-point memory array (see figure above as well as rejection for claims 1-12). 
Regarding claim 17, Kim teaches an integrated circuit structure of claim 13, wherein the phase change material layer has substantially a same length along the first direction as the conductive line (see figure above as well as rejection for claims 1-12). 
Regarding claim 18, Kim teaches an integrated circuit structure of claim 17, wherein the phase change material layer is shared with one or more adjacent PCM memory cells (see figure above as well as rejection for claims 1-12). 
Regarding claim 19, Kim teaches an integrated circuit structure of claim 13, wherein the bottom electrode comprises a fin (see figure above as well as rejection for claims 1-12). 
Regarding claim 20, Kim teaches an integrated circuit structure of claim 19, wherein a width of the bottom electrode fin is oriented along a second direction 
Regarding claim 21, Kim teaches an integrated circuit structure of claim 13, wherein the memory element is composed of material selected from the group consisting of germanium, antimony, and tellurium (see figure above as well as rejection for claims 1-12). 

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20100019217).
Regarding claim 22, Kim teaches an method of fabricating a self-aligned embedded PCM memory cell, the method comprising: 
forming a word lines on a substrate (fig. 5-7C; par. 65-78); forming and electrode metal layer over the word lines; 
forming a sacrificial layer over the electrode metal layer and patterning the sacrificial layer to form spacers (fig. 5-7C; par. 65-78); 
forming a hardmask over the patterned sacrificial layer and removing the hardmask except for portions covering sidewalls of the patterned sacrificial layer to form hardmask fins (fig. 5-7C; par. 65-78); 
removing the electrode metal layer except for portions under the hardmask fins to form bottom electrode fins over the word lines (fig. 5-7C; par. 65-78); 
blanket depositing a phase change memory material layer followed by a metal layer over the bottom electrode fins (fig. 5-7C; par. 65-78); and 
fig. 5-7C; par. 65-78). 
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 23, Kim teaches an method of claim 23, further comprising removing the hardmask fins before blanket depositing the phase change memory material layer (fig. 5-7C; par. 65-78). 
Regarding claim 24, Kim teaches an method of claim 23, further comprising forming the respective phase change memory elements from a material selected from the group consisting of germanium, antimony, and tellurium (par. 52). 
Regarding claim 25, Kim teaches an method of claim 24, further comprising forming the respective phase change memory elements and corresponding electrode fins as self-aligned embedded PCM memory cells (see fig. 5-7C). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894